DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 3/4/2021, which has been entered and made of record.  Claims 1, 5, 6, 8, 13, 15, 19 are amended.  No claims are added or canceled.  Claims 1-20 are pending in the application. 

Allowable Subject Matter
 	Claims 1-20 are allowed.

 	The following is the examiner’s statement of reasons for allowance:

	Regarding claim 1, none of the prior arts of record alone or in a reasonable combination discloses as a whole,

detecting the one or more components using a combination of computer vision techniques that include a monocular simultaneous localization and mapping (monoSLAM) technique and 
based on comparing a spatial model of the one or more components to spatial models associated with the particular device or the particular type of device, 
wherein identifying the ATM device comprises: 

identifying a closest matching spatial model, of the spatial models, to the spatial model of the one or more components, and 
identifying remaining components individually to identify a modification to an expected set of components;

Independent claims 8 and 20 are also considered allowable for having similar allowable subject as in claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NURUN N FLORA/Primary Examiner, Art Unit 2619